                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        EDWARD LEITE,                                   Case No. 17-cv-06707-YGR (PR)
                                                         Petitioner,                        ORDER DENYING PETITION FOR
                                   5
                                                                                            WRIT OF HABEAS CORPUS; AND
                                                  v.                                        DENYING CERTIFICATE OF
                                   6
                                                                                            APPEALABILITY
                                   7        HUNTER ANGLEA, Warden,
                                                         Respondent.
                                   8

                                   9
                                               Petitioner Edward Leite, a state prisoner currently incarcerated at the Sierra Conservation
                                  10
                                       Center, brings the instant pro se habeas action under 28 U.S.C. § 2254 to challenge his 2013
                                  11
                                       conviction and sentence rendered in the Alameda County Superior Court of one count of
                                  12
Northern District of California




                                       intercourse with a child under 10 years old (count one), four counts of lewd acts with a child under
 United States District Court




                                  13
                                       14 years old (counts two through five) and one count of possession of child pornography (count
                                  14
                                       six). 2 CT 319-326; 2 RT 321-324.
                                  15
                                               Having read and considered the papers filed in connection with this matter and being fully
                                  16
                                       informed, the Court hereby DENIES the petition for the reasons set forth below.
                                  17
                                       I.      BACKGROUND
                                  18
                                               A. Factual Background
                                  19
                                               The California Court of Appeal summarized the facts of Petitioner’s offenses and
                                  20
                                       sentencing as follows. This summary is presumed correct. See Hernandez v. Small, 282 F.3d
                                  21
                                       1132, 1135 n.1 (9th Cir. 2002); 28 U.S.C. § 2254(e)(1).
                                  22
                                                       Defendant was charged by amended information with one count of
                                  23                   intercourse with a child under 10 years ([California] Pen. Code,
                                                       § 288.7, subd. (a); count one), four counts of lewd acts with a child
                                  24                   under 14 years (§ 288, subd. (a); counts two, three, four, five), and
                                                       one count of possession of child pornography (§ 311.11, subd. (a);
                                  25                   count six). With respect to the section 288 violations, the information
                                                       included enhancement allegations that the offenses involved separate
                                  26                   occasions and separate victims (§ 667.6, subds. (c), (d)) and a one
                                                       strike allegation that defendant committed offenses against more than
                                  27                   one victim (§ 667.61, subd. (e)(5)). Defendant was charged with
                                                       committing offenses against two minors, Jane Doe (Jane), who was
                                  28                   between five and seven years of age at the time of the offenses, and
                                       John Doe (John), defendant’s son, who was between 11 and 13 years
                                   1   old at the time of the offenses. The following evidence was presented
                                       at trial.
                                   2
                                       Count one (section 288.7—intercourse with a child under 10
                                   3   years )
                                   4   Because defendant does not challenge his conviction on count one,
                                       only a brief summary of the facts relating to that offense is necessary
                                   5   to provide context for the evidence presented in support of the
                                       remaining charges. Jane and her mother had been living with
                                   6   defendant and his son since Jane was four or five years old. Jane’s
                                       mother testified that she left Jane with defendant on the afternoon of
                                   7   October 30, 2010. When she returned later that evening, Jane was in
                                       the bathroom screaming that “her privates hurt.” Jane told her mother
                                   8   that defendant had hurt her while “playing horsey.” Jane explained
                                       to her mother, and testified at trial, that “playing horsey,” meant
                                   9   getting on top of each other. While they played horsey, Jane’s private
                                       part touched defendant’s private part, which was inside her. Jane
                                  10   testified that this was not the first time she had played horsey with
                                       defendant. Defendant denied having intercourse with Jane and
                                  11   claimed that she hurt herself on monkey bars earlier that day.
                                  12   Counts two through six
Northern District of California
 United States District Court




                                  13   Following the October 30 incident, defendant’s home was searched.
                                       Officers recovered two laptop computers on which a forensic
                                  14   investigator found approximately 25 photographs of suspected child
                                       pornography and 160 video files of child pornography. None of the
                                  15   videos or photographs were found in the trash file. Other videos were
                                       found that depicted defendant involved in sexual activity with Jane’s
                                  16   mother. Defendant admitted having the videos and photos on his
                                       computers that depicted him with Jane’s mother but claimed that he
                                  17   had never seen the others before. He testified that there were many
                                       other people who had access to his computers. A selection of the
                                  18   videos downloaded from defendant’s computers were played for the
                                       jury.
                                  19
                                       Officers also found two videos depicting Jane and John engaging in
                                  20   sexual activity. The first video was found on a DVD in defendant’s
                                       bedroom. An investigator testified that defendant was visible at the
                                  21   beginning of the DVD “turning on a camcorder or some type of video
                                       reporting device” and he was also visible at the end of the video. The
                                  22   second video was found in a file on one of defendant’s computers.
                                       According to the investigator, defendant is again seen “[a]t the
                                  23   beginning of the video . . . walking up to a video camera that appeared
                                       to be mounted on the wall and he had reached up to do some kind of
                                  24   adjustment to the camera, but the camera was pointed right at his
                                       face.” Defendant admitted on cross-examination that in both videos,
                                  25   the children look directly at the camera and in one Jane can be heard
                                       saying “he’s recording us again.” In closing argument, the
                                  26   prosecution emphasized sections of the second video in which
                                       defendant can be seen entering the room and telling the children to
                                  27   open the blinds. Then he tells the children to go back to what they
                                       were doing and immediately thereafter Jane and John engage in
                                  28   sexual conduct. Both videos were shown to the jury.
                                                                         2
                                   1                  John testified that he and Jane had sex about 12 to 14 times and on
                                                      each occasion their conduct was videotaped. The video camera was
                                   2                  located unhidden in John’s closet. John testified that his father had
                                                      shown him pornography and told him to “try these positions” with
                                   3                  Jane. John felt like he “just had to say okay.” He explained, “He was
                                                      my father. I tried to gain something from that” and “I couldn’t say no
                                   4                  to my father” because he “felt threatened by him” “[e]veryday.” Jane
                                                      was seven or eight in the video, and John was 11. John knew what he
                                   5                  was doing was wrong, but he did it “for [his] father’s entertainment.”
                                                      Afterward, he felt “[s]hocked.” At the time of trial, he felt “[g]uilty.”
                                   6
                                                      Defendant admitted that he recorded the first video found on the DVD
                                   7                  in his bedroom. The video depicted Jane and John, both of whom
                                                      were nude, having sex together. Defendant testified that he had been
                                   8                  warned by someone that the children were playing doctor. John had
                                                      denied it when he questioned him, but defendant wanted to see what
                                   9                  they were doing. He admitted that after watching the video, he did
                                                      not tell the children’s mothers or anyone else about the “kids’”
                                  10                  behavior. As to the second video, defendant could not remember if
                                                      he recorded it. He thought it might have recorded automatically or
                                  11                  been activated by a motion sensor. He claimed that he had never seen
                                                      the video until his counsel showed it to him. Regarding his presence
                                  12                  in the second video, defendant said he “was checking in on them
Northern District of California




                                                      periodically.” He denied that he told the minors to engage in sexual
 United States District Court




                                  13                  activity or that he showed pornography to his son or told him what to
                                                      do with Jane. The jury found defendant guilty on all counts and found
                                  14                  the special allegations to be true. Defendant was sentenced to a total
                                                      term of 125 years to life plus three years. He timely filed a notice of
                                  15                  appeal.
                                  16
                                       People v. Leite, No. A138456, 2014 WL 1496556, *1-2 (Cal. Ct. App. Apr. 17, 2014) (footnote
                                  17
                                       omitted and brackets added).
                                  18
                                              B. Procedural Background
                                  19
                                              As mentioned above, in February 2013, Petitioner was convicted of intercourse with a
                                  20
                                       child under ten years old, four counts of lewd acts with a child under fourteen years old, and one
                                  21
                                       count of possession of child pornography. 2 CT 319-326; 2 RT 321-324. Petitioner was initially
                                  22
                                       sentenced to 125 years to life plus three years in state prison. 2 CT 329-334; 2 RT 336-339.
                                  23
                                              On April 17, 2014, the California Court of Appeal affirmed the conviction, but reversed
                                  24
                                       the judgment and remanded the case to the state superior court with directions to modify the
                                  25
                                       sentence on count two through five to impose consecutive fifteen-year-to-life terms under
                                  26
                                       California Penal Code § 667.61(b). See Leite, 2014 WL 1496556, *6; Resp’t Ex. 6.
                                  27
                                              Thereafter, Petitioner filed a petition for review, and on June 25, 2014, the California
                                  28
                                                                                         3
                                   1   Supreme Court denied review. Resp’t Exs. 7, 8.

                                   2          In September 2015, Petitioner filed his first federal habeas petition in this Court. See Case

                                   3   No. C 15-4480 NJV (pr). On December 18, 2015, Former Magistrate Judge Nandor J. Vadas

                                   4   dismissed the petition for failure to exhaust state court remedies. See Dkt. 13 in Case No. C 15-

                                   5   4480 NJV (pr).

                                   6          On August 31, 2016, Petitioner filed a state habeas petition in the California Court of

                                   7   Appeal, which was denied on September 1, 2016. Dkt. 18-2 at 551.

                                   8          On May 11, 2017, Petitioner filed a state habeas petition in the California Supreme Court,

                                   9   which was denied on August 30, 2017. Resp’t Exs. 9 and 10; Dkt. 1 at 54.

                                  10          On November 21, 2017, Petitioner filed the instant petition in federal court. Dkt. 1.

                                  11          On June 21, 2018, Respondent filed an Answer. Dkt. 17. Thereafter, Petitioner filed a

                                  12   Traverse. Dkt. 19. The matter is now fully briefed.
Northern District of California
 United States District Court




                                  13   II.    LEGAL STANDARD
                                  14          A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                  15   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                  16   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996,

                                  17   a district court may not grant a petition challenging a state conviction or sentence on the basis of a

                                  18   claim that was reviewed on the merits in state court unless the state court’s adjudication of the

                                  19   claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

                                  20   clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  21   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  22   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first prong

                                  23   applies both to questions of law and to mixed questions of law and fact, see Williams (Terry) v.

                                  24   Taylor, 529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  25   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  26          A.      28 U.S.C. § 2254(d)(1)
                                  27          To determine whether a state court ruling was “contrary to” or involved an “unreasonable

                                  28   application” of federal law under subsection (d)(1), the Court must first identify the “clearly
                                                                                          4
                                   1   established Federal law,” if any, that governs the sufficiency of the claims on habeas review.

                                   2   “Clearly established” federal law consists of the holdings of the United States Supreme Court

                                   3   which existed at the time the petitioner’s state court conviction became final. Williams v. Taylor,

                                   4   529 U.S. 362, 412 (2000). A state court decision is “contrary to” clearly established Supreme

                                   5   Court precedent if it “applies a rule that contradicts the governing law set forth in [the Supreme

                                   6   Court’s] cases,” or if it “confronts a set of facts that are materially indistinguishable from a

                                   7   decision of [the Supreme] Court and nevertheless arrives at a result different from [its] precedent.”

                                   8   Williams, 529 U.S. at 405-406. “Under the ‘unreasonable application’ clause, a federal habeas

                                   9   court may grant the writ if the state court identifies the correct governing legal principle from [the

                                  10   Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s

                                  11   case.” Id. at 413. “[A] federal habeas court may not issue the writ simply because that court

                                  12   concludes in its independent judgment that the relevant state-court decision applied clearly
Northern District of California
 United States District Court




                                  13   established federal law erroneously or incorrectly. Rather, that application must also be

                                  14   unreasonable.” Id. at 411.

                                  15          Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual determination will

                                  16   not be overturned on factual grounds unless objectively unreasonable in light of the evidence

                                  17   presented in the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v.

                                  18   Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000). Moreover, “a determination of a factual issue made

                                  19   by a State court shall be presumed to be correct,” and the petitioner “shall have the burden of

                                  20   rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.

                                  21   § 2254(e)(1).

                                  22          On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  23   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                  24   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                  25   above standards on habeas review, the Court reviews the “last reasoned decision” by the state

                                  26   court. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148,

                                  27   1156 (9th Cir.), amended, 733 F.3d 794 (9th Cir. 2013).

                                  28          No reasoned decision exists on Petitioner’s ineffective assistance of counsel (“IAC”)
                                                                                          5
                                   1   claims, which were summarily denied by the state appellate court on September 1, 2016. Dkt. 18-

                                   2   2 at 551. On May 11, 2017, Petitioner filed a state habeas petition in the California Supreme

                                   3   Court, which was also summarily denied on August 30, 2017. Resp’t Exs. 9 and 10. A summary

                                   4   denial is presumed to be a denial on the merits of the petitioner’s claims. Stancle v. Clay, 692

                                   5   F.3d 948, 957 & n.3 (9th Cir. 2012). Where the state court reaches a decision on the merits but

                                   6   provides no reasoning to support its conclusion, a federal habeas court independently reviews the

                                   7   record to determine whether habeas corpus relief is available under section 2254(d). Stanley v.

                                   8   Cullen, 633 F.3d 852, 860 (9th Cir. 2011).

                                   9          “Independent review of the record is not de novo review of the constitutional issue, but

                                  10   rather, the only method by which [a court] can determine whether a silent state court decision is

                                  11   objectively unreasonable.” Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003). Even where

                                  12   no reasoned decision is available, the habeas petitioner still bears the burden of “showing there
Northern District of California
 United States District Court




                                  13   was no reasonable basis for the state court to deny relief.” Harrington v. Richter, 562 U.S. 86, 98

                                  14   (2011). The federal court is obligated to review the state court record to determine whether there

                                  15   was any “reasonable basis for the state court to deny relief.” Id. This Court “must determine what

                                  16   arguments or theories . . . could have supported, the state court’s decision; and then it must ask

                                  17   whether it is possible fairminded jurists could disagree that those arguments or theories are

                                  18   inconsistent with the holding in a prior decision of [the Supreme] Court.” Id. at 102.

                                  19          B. 28 U.S.C. § 2254(d)(2) and (e)(1)
                                  20          A federal habeas court may grant a writ if it concludes a state court’s adjudication of a

                                  21   claim “resulted in a decision that was based on an unreasonable determination of the facts in light

                                  22   of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). An

                                  23   unreasonable determination of the facts occurs where a state court fails to consider and weigh

                                  24   highly probative, relevant evidence, central to a petitioner’s claim, that was properly presented and

                                  25   made part of the state court record. Taylor v. Maddox, 366 F.3d 992, 1005 (9th Cir. 2004),

                                  26   abrogated on other grounds, Murray v. Schriro, 745 F.3d 984, 1000 (9th Cir. 2014). A district

                                  27   court must presume correct any determination of a factual issue made by a state court unless a

                                  28   petitioner rebuts the presumption of correctness by clear and convincing evidence. 28 U.S.C.
                                                                                         6
                                   1   § 2254(e)(1). The presumption of correctness applies to express and implied findings of fact by

                                   2   both trial and appellate courts. Sumner v. Mata, 449 U.S. 539, 546-47 (1981); see Williams v.

                                   3   Rhoades, 354 F.3d 1101, 1108 (9th Cir. 2004) (“On habeas review, state appellate court

                                   4   findings—including those that interpret unclear or ambiguous trial court rulings—are entitled to

                                   5   the same presumption of correctness that we afford trial court findings.”).

                                   6          Section 2254(d)(2) applies to an intrinsic review of a state court’s fact-finding process, or

                                   7   situations in which the petitioner challenges a state court’s fact-findings based entirely on the state

                                   8   court record, whereas § 2254(e)(1) applies to challenges based on extrinsic evidence, or evidence

                                   9   presented for the first time in federal court. See Taylor, 366 F.3d at 999-1000. In Taylor, the

                                  10   Ninth Circuit established a two-part analysis under §§ 2254(d)(2) and 2254(e)(1). Id. First,

                                  11   federal courts must undertake an “intrinsic review” of a state court’s fact-finding process under the

                                  12   “unreasonable determination” clause of § 2254(d)(2). Id. at 1000. The intrinsic review requires
Northern District of California
 United States District Court




                                  13   federal courts to examine the state court’s fact-finding process, not its findings. Id. Once a state

                                  14   court’s fact-finding process survives this intrinsic review, the second part of the analysis begins by

                                  15   addressing the state court finding of a presumption of correctness under § 2254(e)(1). Id.

                                  16   According to the AEDPA, this presumption means that the state court’s fact-finding may be

                                  17   overturned based on new evidence presented by a petitioner for the first time in federal court only

                                  18   if such new evidence amounts to clear and convincing proof a state court finding is in error. See

                                  19   28 U.S.C. § 2254(e)(1). “Significantly, the presumption of correctness and the clear-and-

                                  20   convincing standard of proof only come into play once the state court’s fact-findings survive any

                                  21   intrinsic challenge; they do not apply to a challenge that is governed by the deference implicit in

                                  22   the ‘unreasonable determination’ standard of section 2254(d)(2).” Taylor, 366 F.3d at 1000.

                                  23          If constitutional error is found, habeas relief is warranted only if the error had a

                                  24   “substantial and injurious effect or influence in determining the jury’s verdict.” Penry v. Johnson,

                                  25   532 U.S. 782, 795-96 (2001) (quoting Brecht v. Abrahamson, 507 U.S. 619, 638 (1993)).

                                  26   III.   INEFFECTIVE ASSISTANCE OF COUNSEL (“IAC”) CLAIMS
                                  27          Petitioner raises IAC claims as to his trial counsel, David J. Byron, Esq., based on the

                                  28   failure to raise a defense as to count one, and as to his appellate counsel, Dirck Newbury, based on
                                                                                          7
                                   1   the failure to contest Petitioner’s conviction on count one. Dkt. 1 at 5, 7-9.

                                   2           A. Background
                                   3           As mentioned above, Petitioner was charged with, among other charges, one count of

                                   4   intercourse with a child under ten years (count one). Under the “Supporting Facts” section in the

                                   5   instant petition, Petitioner states as follows:

                                   6                   Petitioner went to trial upon a count of unlawful intercourse with a
                                                       minor, which was the initial crime charged against Petitioner upon his
                                   7                   arrest. A year had elapsed while Petitioner was in custody at the
                                                       county jail until further felony counts unrelated to the initial count one
                                   8                   became charged against Petitioner Leite.
                                   9                   When initially charged, upon count one, the minor victim
                                                       immediately underwent sexual assault tests at a hospital. Not only
                                  10                   was defense counsel aware that prompt testing was performed upon
                                                       count one victim Jane Doe, medical personnel that actually performed
                                  11                   the sexual assault testing testified at Petitioner Leite’s trial in which
                                                       he was convicted and sentenced.
                                  12
Northern District of California
 United States District Court




                                                       At trial Petitioner’s defense attorney, David J. Byron, never raised any
                                  13                   defense to count one. Specifically, Attorney Byron never performed
                                                       any cross-examination nor direct examination of the medical
                                  14                   personnel that performed the sexual assault testing of count one
                                                       victim Jane Doe. Petitioner was accused at trial of a sexual
                                  15                   penetration assault upon Jane Doe, yet zero scientific evidence such
                                                       as DNA supported the charged count. Defense Attorney David Byron
                                  16                   never raised the fact that zero DNA evidence was recovered from Jane
                                                       Doe despite testimony from the medical personnel that immediate
                                  17                   testing was performed. Testimony of the victim Jane Doe described
                                                       and also testified that Petitioner entered into her vagina with an
                                  18                   unprotected penis performing unquestionable coitus. Yet, no physical
                                                       evidence of such was ever proffered by the prosecutor. (see “Exhibit
                                  19                   A,” excerpts of count one victim Jane Doe’s trial testimony).
                                  20                   The police officer on the scene the day of the occurrence of the
                                                       charged crime of count one had testified at trial, describing how Jane
                                  21                   Doe was taken immediately to a children’s hospital for a sexual
                                                       assault testing. Defense Attorney David Byron never raised the fact
                                  22                   that no DNA or other scientific evidence was recovered through the
                                                       DNA testing to link Petitioner Leite to the allegation of count one (see
                                  23                   “Exhibit B,” excerpts of count one investigating police officer).
                                  24                   The physician that performed the sexual assault test upon victim Jane
                                                       Doe involving count one testified in regards to such testing. Defense
                                  25                   Attorney David Byron never raised the fact that no DNA or other
                                                       scientific evidence was recovered through the testing to link
                                  26                   Petitioner Leite to the allegation of count one (see “Exhibit C,”
                                                       excerpts of trial testimony of Dr. Crawford-Jakubiak).
                                  27
                                                       Petitioner Leite testified at trial and had described how any injury to
                                  28                   Jane Doe occurred the day of his arrest, and denied subjecting Jane
                                                                                           8
                                                       Doe to any sort of sexual assault or battery (see “Exhibit D,” excerpts
                                   1                   of trial testimony of Petitioner Leite).
                                   2                   Appellate Attorney Derick Newbury did not at all contest Petitioner’s
                                                       conviction on count one on direct appeal. The appellate court noted
                                   3                   in their opinion that count one was not contested by appellate counsel
                                                       Derick Newbury (see, “Exhibit E,” excerpt of appellate court
                                   4                   opinion).
                                   5   Dkt. 1 at 5, 7-9.

                                   6           B. Applicable Law and Analysis
                                   7           Petitioner raises the following IAC claims: (1) his trial counsel Attorney Byron’s failure to

                                   8   raise a defense to count one, including failing to cross-examine the medical personnel and failing

                                   9   to raise the fact that there was no DNA or other scientific evidence discovered on the victim; and

                                  10   (2) his appellate counsel Attorney Newbury’s failure to contest Petitioner’s conviction on count

                                  11   one.

                                  12           Petitioner raised these same IAC claims in his state habeas petition before the California
Northern District of California
 United States District Court




                                  13   Supreme Court. Dkt. 18-2 at 540-546. Under the “Supporting Facts” section in that state habeas

                                  14   petition, he stated as follows:

                                  15                   Petitioner Leite recently filed a petition for a writ of habeas corpus in
                                                       the Court of Appeal which was denied by that court on September 1,
                                  16                   2016 (Attachment One). That petition specifically raised the sole
                                                       issue of Petitioner being denied the effective assistance of counsel at
                                  17                   trial, and then further denied the effective assistance of counsel on
                                                       direct appeal. After being denied by the Court of Appeal on
                                  18                   September 1, 2016, the Ninth Circuit Court of Appeals issued a
                                                       published decision on January 30, 2017, pertaining directly to
                                  19                   ineffective assistance of counsel claims presented by a California
                                                       state prisoner on habeas corpus.1 Petitioner now contends that new
                                  20                   law decided after the Court of Appeal denied relief permits this
                                                       Honorable California Supreme Court to entertain this instant new
                                  21                   petition.
                                  22                   The specific ground raised within the petition (filed no. A149207)
                                                       was that trial counsel entirely failed to litigate the facts during the trial
                                  23

                                  24           1
                                                The Court notes that in his state habeas petition, Petitioner relied on Hardy v. Chappell,
                                  25   849 F.3d 803 (9th Cir. 2017). Dkt. 18-2 at 543. However, Petitioner does not rely on this case in
                                       his federal habeas petition. See Dkt. 1. In any event, the Court finds the instant action is
                                  26   distinguishable from Hardy. In Hardy, the Ninth Circuit Court of Appeals held that when the
                                       California Supreme Court denied Hardy’s petition, it used a substantial evidence standard that is
                                  27   contrary to Strickland. See Hardy, 849 F.3d at 819-20. Such was not the case here because the
                                       California Supreme Court summarily denied Petitioner’s state habeas petition, as further explained
                                  28   below. Resp’t Exs. 9, 10; Dkt. 1 at 54.

                                                                                            9
                                                      that Petitioner’s DNA was not discovered after an immediate
                                   1                  performance of a S.A.R.T. examination on the alleged victim of count
                                                      one. All testimony of count 1 indicated that Petitioner inserted his
                                   2                  erect penis—unprotected by any condom—into the vagina of count 1
                                                      victim Jane Doe.
                                   3
                                                      Included within that petition was the Appellate Court’s decision
                                   4                  affirming Petitioner Leite’s convictions on direct appeal (attachment
                                                      two). In that decision, it is clear that Petitioner Leite’s then appellate
                                   5                  counsel declined to contest count 1 of the trial, as the decision states:
                                                      “Because defendant does not challenge his conviction on count one,
                                   6                  only a brief summary of the facts relating to that offense is necessary
                                                      to provide context for the evidence presented in support of the
                                   7                  remaining charges.” (see Attch. Two, pg. 2). That petition also
                                                      contained many excerpt pages from the briefs on direct appeal used
                                   8                  as exhibits to demonstrate how, even as the appellate court’s decision
                                                      announces, a sexual penetration was alleged to have been perpetrated
                                   9                  upon Jane Doe, yet despite an immediate SART examination
                                                      performed within minutes of the alleged intercourse, Petitioner
                                  10                  Leite’s defense attorney at trial entirely failed to raise the fact that
                                                      zero DNA evidence matching Petitioner Leite was recovered from
                                  11                  Jane Doe’s SART exam during trial. Then, on direct appeal, that
                                                      obvious and glaring defense omission by the defense attorney was not
                                  12                  raised on appeal as an ineffective assistance of counsel claim.
Northern District of California
 United States District Court




                                  13   Id. at 540-542 (footnote added).

                                  14          The state supreme court rejected the IAC claims, finding that Petitioner had failed to

                                  15   satisfy his burden of pleading sufficient grounds for relief, citing People v. Duvall, 9 Cal. 4th 464,

                                  16   474 (1995).2 Resp’t Exs. 9, 10; Dkt. 1 at 54.

                                  17          As there is no reasoned state decision addressing these IAC claims, the Court will conduct

                                  18   “an independent review of the record” to determine whether the state courts’ rejection (including

                                  19   the California Supreme Court’s summary denial3) of these claims was an objectively unreasonable

                                  20
                                              2
                                  21            As mentioned above, the state appellate court also rejected the IAC claims, but that
                                       court’s summary denial did not discuss the specific IAC claims in its decision. See Dkt. 18-2 at
                                  22   551.

                                  23
                                              3
                                                 The state-court decision to which Section 2254(d) applies is the “last reasoned decision”
                                       of the state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991). Where the rationale of that
                                  24   decision is unexplained, courts employ the “look through” doctrine, looking to the previous state
                                       court judgment on the same claim. Id. at 804. In this case, the California Supreme Court issued a
                                  25   summary denial of Petitioner’s habeas petition. Resp’t Exs. 9 and 10; Dkt. 1 at 54. “Post-card”
                                       denials such as these are generally presumed to be adjudications on the merits, absent some
                                  26   indication that another reason for the state court’s decision is more likely. See Harrington, 562
                                       U.S. at 99-100. The California Supreme Court’s denial cited Duvall, 9 Cal. 4th at 474, which
                                  27   discusses procedural and substantive requirements for habeas petitioners. See Seeboth v. Allenby,
                                       789 F.3d 1099, 1103 (9th Cir. 2015). The Court finds that the California Supreme Court’s citation
                                  28   to Duvall should be construed as a ruling on the merits, which would preclude application of the
                                       procedural default rule. Thus, the Court will resolve the merits of Petitioner’s IAC claims below.
                                                                                          10
                                   1   application of clearly established federal law. Himes, 336 F.3d at 853.

                                   2          A claim of ineffective assistance of counsel is cognizable as a claim of denial of the Sixth

                                   3   Amendment right to counsel, which guarantees not only assistance, but effective assistance of

                                   4   counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). There is a two-prong test

                                   5   applicable to claims for ineffective assistance of counsel. Id. at 688. First, the defendant must

                                   6   show “that counsel’s representation fell below an objective standard of reasonableness.” Id.; see

                                   7   also Hasan v. Galaza, 254 F.3d 1150, 1154 (9th Cir. 2001). The defendant must overcome a

                                   8   strong presumption that counsel’s conduct falls within a wide range of reasonable professional

                                   9   assistance which, under the circumstances, might be considered sound trial strategy. Harrington,

                                  10   562 U.S. at 104; United States v. Molina, 934 F.2d 1440, 1447 (9th Cir. 1991). “This requires

                                  11   showing that counsel made errors so serious that counsel was not functioning as the ‘counsel’

                                  12   guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687.
Northern District of California
 United States District Court




                                  13          To satisfy the second prong, the petitioner must establish that he was also prejudiced by

                                  14   counsel’s substandard performance. See Gonzalez v. Knowles, 515 F.3d 1006, 1014 (9th Cir.

                                  15   2008) (citing Strickland, 466 U.S. at 694). Under Strickland, “[o]ne is prejudiced if there is a

                                  16   reasonable probability that but-for counsel’s objectively unreasonable performance, the outcome

                                  17   of the proceeding would have been different.” Id. “The likelihood of a different result must be

                                  18   substantial, not just conceivable.” Harrington, 562 U.S. at 112. (citing Strickland, 466 U.S. at

                                  19   693). Judicial scrutiny of counsel’s performance is “highly deferential.” Strickland, 466 U.S. at

                                  20   689. A claim for ineffective assistance of counsel fails if either one of the prongs is not satisfied.

                                  21   Strickland, 466 U.S. at 697.

                                  22          Under AEDPA, a federal court’s review of a state court’s decision on an IAC claim is

                                  23   “doubly deferential.” Cullen v. Pinholster, 563 U.S. 170, 190 (2011). The question is not whether

                                  24   counsel’s actions were reasonable; rather, the question is whether “there is any reasonable

                                  25   argument that counsel satisfied Strickland’s deferential standard.” Harrington, 562 U.S. at 105;

                                  26   Bemore v. Chappell, 788 F.3d 1151, 1162 (9th Cir. 2015) (same). “The pivotal question is

                                  27   whether the state court’s application of the Strickland standard was unreasonable. This is different

                                  28   from asking whether defense counsel’s performance fell below Strickland’s standard.” Griffin v.
                                                                                         11
                                   1   Harrington, 727 F.3d 940, 945 (9th Cir. 2013) (quoting Harrington, 562 U.S. at 101).

                                   2          It is unnecessary for a federal court considering a habeas ineffective assistance of counsel

                                   3   claim to address the prejudice prong of the Strickland test if the petitioner cannot even establish

                                   4   incompetence, sufficient to constitute deficient performance, under the first prong. See Siripongs

                                   5   v. Calderon, 133 F.3d 732, 737 (9th Cir. 1998). Likewise, a court need not determine whether

                                   6   counsel’s performance was deficient before examining the prejudice suffered by the defendant as

                                   7   the result of the alleged deficiencies. See Strickland, 466 U.S. at 697; Williams v. Calderon, 52

                                   8   F.3d 1465, 1470 & n.3 (9th Cir. 1995) (applauding district court’s refusal to consider whether

                                   9   counsel’s conduct was deficient after determining that Petitioner could not establish prejudice),

                                  10   cert. denied, 516 U.S. 1124 (1996).

                                  11                  1.      Trial Counsel’s Failure to Cross-Examine Medical Personnel
                                  12           Petitioner claims that his trial counsel failed to cross-examine the medical personnel who
Northern District of California
 United States District Court




                                  13   performed the SART exam on the victim. Dkt. 1 at 5, 7.

                                  14          The record shows that the prosecution did not call the medical personnel who performed

                                  15   the SART exams but instead called Dr. James Crawford-Jakubiak to testify as an expert witness,

                                  16   and the Court found that Dr. Crawford-Jakubiak was an expert on child sexual abuse. 1 RT 146.

                                  17   Dr. Crawford-Jakubiak testified that he reviewed the findings prepared after the SART exam on

                                  18   the victim in the instant action, which had been performed by a nurse practitioner at the children’s

                                  19   hospital. 1 RT 153. The initial SART exam was conducted several hours after the victim said she

                                  20   and Petitioner had “played horsey,” and the victim reported that Petitioner’s “private part” had

                                  21   been inside her “private part.” 1 RT 67-68, 140-157. Dr. Crawford-Jakubiak explained that the

                                  22   nurse practitioner was “concerned about what she thought was an abrasion in [and] around this

                                  23   location involving the hymen.” 1 RT 155. The SART exam revealed injuries consistent with a

                                  24   “blunt penetrating event” to the victim’s posterior vaginal wall. 1 RT 156. There were also areas

                                  25   of redness in the hymen and near the urethral meatus. 1 RT 155. Because the nurse practitioner

                                  26   “was concerned that she saw a traumatic injury,” a follow-up exam was scheduled about four and

                                  27   a half weeks later. 1 RT 155. The follow-up exam was documented by a physician who examined

                                  28   the victim, and Dr. Crawford-Jakubiak also reviewed these findings. 1 RT 155. The follow-up
                                                                                        12
                                   1   exam revealed that “[a]ll the areas of redness in the vagina [were] gone,” and that the physician

                                   2   “believed that this represented what [they] call a submucosal hemorrhage . . . [or] small areas of

                                   3   bleeding.” 1 RT 155. When Dr. Crawford-Jakubiak was asked by the prosecutor whether the

                                   4   findings was “consistent or inconsistent with sexual assault,” the doctor answered that it was

                                   5   consistent with a “blunt penetrating event” and explained as follows: “So as I would interpret this,

                                   6   an object pushed between the labia, pushed against the hymen and the posterior vaginal wall, that

                                   7   was, again, right there, and caused a contact injury.” 1 RT 156.

                                   8          While Petitioner claims that his trial counsel failed to cross-examine the “medical

                                   9   personnel that performed the sexual assault testing,” dkt. 1 at 7, as mentioned above, the record

                                  10   shows that the prosecution did not call these medical personnel to testify and instead called an

                                  11   expert witness to review the findings from the SART initial and follow-up exams. 1 RT 153-156.

                                  12   Furthermore, the record shows that trial counsel cross-examined Dr. Crawford-Jakubiak, asking
Northern District of California
 United States District Court




                                  13   him, among other questions, if he could tell when the injuries he described had occurred. 1 RT

                                  14   157. Dr. Crawford-Jakubiak responded no. 1 RT 157. Trial counsel also asked Dr. Crawford-

                                  15   Jakubiak “what explanation would [he] give if [he] had heard that [the victim] complained of pain

                                  16   when she peed,” to which the doctor explained that the “common explanation” was that it was “a

                                  17   urinary tract infection or hygiene issues.” 1 RT 157.

                                  18          In response to such expert testimony, trial counsel then called Dr. Forrest Smith as an

                                  19   expert witness to challenge the SART exam findings. 1 RT 175-187. The Court found that Dr.

                                  20   Smith was an expert “in the area of obstetrics and gynecology.” 1 RT 183-184. Dr. Smith

                                  21   testified that he reviewed the SART exam findings and the photographs, and stated as follows,

                                  22   “. . . I could possibly agree with the SART examiner that the area pointed out was somewhat

                                  23   distinguished from the other tissue, but to call it an abrasion I could not go that far.” 1 RT 185.

                                  24          Respondent points out that trial counsel “did in fact cross-examine the [prosecution’s]

                                  25   expert and even consulted with a defense expert who refuted the prosecution’s expert’s findings.”

                                  26   Dkt. 17-1 at 6. Thus, Respondent argues no deficient performance has been shown because trial

                                  27   counsel made a tactical decision and “[i]t was clearly defense counsel’s strategy to conduct limited

                                  28   cross-examine of Dr. Crawford-Jakubiak and then call a defense witness to challenge those
                                                                                         13
                                   1   findings.” Id. (citing Strickland, 466 U.S. at 689; Harrington, 562 U.S. at 106 (“Rare are the

                                   2   situations in which the ‘wide latitude counsel must have in making tactical decisions’ will be

                                   3   limited to anyone technique or approach”)). Respondent also points out that “[c]ounsel need only

                                   4   make ‘objectively reasonable choices.’” Id. at 6-7 (citing Roe v. Flores-Ortega, 528 U.S. 470, 481

                                   5   (2000); see also Brown v. Uttecht, 530 F.3d 1031, 1036 (9th Cir. 2008) (“We give ‘great

                                   6   deference’ to ‘counsel’s decisions at trial, such as refraining from cross-examining a particular

                                   7   witness’”); Mancuso v. Olivarez, 292 F.3d 939, 955 (9th Cir. 2002) (“Mancuso’s suggestions

                                   8   regarding how defense counsel might have handled [the witness’s] cross-examination differently

                                   9   are insufficient to support an ineffective assistance of counsel claim”) overruled on other grounds

                                  10   by Slack v. McDaniel, 529 U.S. 473 (2000)). The Court agrees with Respondent. Specifically, as

                                  11   shown above, the record shows that during the limited cross-examination of Dr. Crawford-

                                  12   Jakubiak, trial counsel successfully established that the expert could not determine when the
Northern District of California
 United States District Court




                                  13   injuries had occurred and that the victim’s other complaints could be linked to a urinary tract

                                  14   infection. 1 RT 157. Meanwhile, trial counsel also presented testimony from a defense expert

                                  15   witness challenging the SART exam findings by stating he would not have noted an “abrasion” to

                                  16   the victim’s vagina. 1 RT 185. The Court has also pointed out that the prosecution did not call

                                  17   either the nurse practitioner or the physician who conducted the SART initial and follow-up exam

                                  18   to testify. Instead, as mentioned, the prosecution called Dr. Crawford-Jakubiak to testify as to the

                                  19   results of the SART exams. The Court finds that trial counsel’s tactical decisions—limiting his

                                  20   cross-examination of the prosecution’s expert and attempting to refute the medical evidence with a

                                  21   defense expect—were reasonable. Therefore, trial counsel could have reasonably concluded he

                                  22   had no legal basis for challenging the evidence by conducting further cross-examination of the

                                  23   prosecution’s expert and thus, Petitioner fails to show deficient performance. See Rupe v. Wood,

                                  24   93 F.3d 1434, 1445 (9th Cir. 1996) (“[T]he failure to take a futile action can never be deficient

                                  25   performance.”).

                                  26          Even if Petitioner could show deficient performance, he cannot establish prejudice by trial

                                  27   counsel’s failure to conduct further cross-examination of the prosecution’s expert. A shown

                                  28   above, the victim testified about Petitioner’s “privates” touching her “privates” and her mother
                                                                                        14
                                   1   discovered her in the bathroom immediately after the incident screaming that her “privates hurt.”

                                   2   1 RT 50, 67-69. Moreover, Petitioner has failed to articulate, much less demonstrate, how any

                                   3   additional questioning during cross-examination by trial counsel would have changed the outcome

                                   4   of the proceedings. Strickland, 466 U.S. at 694. As explained above, the likelihood of a different

                                   5   result must be “substantial, not just conceivable.” Harrington, 562 U.S. at 112. Furthermore, the

                                   6   evidence supporting the lewd and lascivious charges—that Petitioner caused the victim and

                                   7   Petitioner’s son to engage in sexual conduct with each other—was extensive. See Leite, 2014 WL

                                   8   1496556, *3. On direct appeal, the state appellate court found that sufficient evidence supported

                                   9   the finding that the conduct was “sexually motivated and committed for the purpose of

                                  10   [Petitioner’s] sexual gratification.” Id. Therefore, no prejudice is shown.

                                  11          Accordingly, because there is no basis for concluding that the state courts’ rejection of

                                  12   Petitioner’s IAC claim—based on trial counsel’s failure to cross-examine the medical personnel—
Northern District of California
 United States District Court




                                  13   was an objectively unreasonable application of clearly established federal law. See Harrington,

                                  14   562 U.S. at 101.

                                  15                  2.     Trial Counsel’s Failure to Elicit Testimony That No DNA or Other
                                                             Scientific Evidence Was Discovered on the Victim
                                  16
                                              Petitioner also claims that trial counsel rendered ineffective assistance by failing to inquire
                                  17
                                       from the prosecution’s expert as to why there was no DNA, or other scientific evidence, recovered
                                  18
                                       during the SART exam. Dkt. 1 at 7-8.
                                  19
                                              Respondent points out that “it is not clear that there would have been any DNA evidence
                                  20
                                       available to recover because there was no evidence that petitioner ejaculated and, in any event, the
                                  21
                                       victim Jane Doe may have taken a shower after she and petitioner “‘played horsey.’” Dkt. 17-1 at
                                  22
                                       7 (citing 1 RT 51-53 (Jane Doe’s mother testified that she discovered her daughter in the bathroom
                                  23
                                       with her wet clothes on the floor and that petitioner had made her take a shower)). The Court
                                  24
                                       agrees with Respondent that Petitioner displays a lack of specificity regarding counsel’s alleged
                                  25
                                       deficient performance. Therefore, trial counsel could have reasonably concluded that there was no
                                  26
                                       need to elicit such unnecessary testimony, and thus, Petitioner fails to show deficient performance.
                                  27
                                       See Rupe, 93 F.3d at 1445. Moreover, any such additional questioning relating to such scientific
                                  28
                                                                                        15
                                   1   evidence would not have made any difference to the outcome of the proceeding. The SART exam

                                   2   revealed that the victim suffered traumatic injuries to her vagina, hymen, and urethral meatus. 1

                                   3   RT 155-156. The jury heard testimony from the victim and her mother that Petitioner’s penis

                                   4   penetrated the victim’s vagina and it caused her to suffer pain afterwards. 1 RT 50, 67-69. There

                                   5   is not a substantial likelihood that the additional questions about a lack of DNA evidence would

                                   6   have caused a different result. See Harrington, 562 U.S. at 112.

                                   7          Accordingly, the state courts’ rejection of his IAC claim—relating to trial counsel’s failure

                                   8   to elicit testimony that no DNA or other scientific evidence was discovered on the victim—was an

                                   9   objectively reasonable application of clearly established federal law. See Harrington, 562 U.S. at

                                  10   101; see also James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations which are

                                  11   not supported by a statement of specific facts do not warrant habeas relief.”).

                                  12                  3.      Appellate Counsel’s Failure to Contest Petitioner’s Conviction on
Northern District of California
 United States District Court




                                                              Count One
                                  13
                                              Finally, Petitioner claims that his appellate counsel performed deficiently on the ground
                                  14
                                       that he failed to contest Petitioner’s conviction on count one. Dkt. 1 at 8-9.
                                  15
                                              With respect to claims of ineffective assistance of appellate counsel, the Strickland
                                  16
                                       standard also applies. Evitts v. Lucey, 469 U.S. 387 (1985). A petitioner must satisfy both prongs
                                  17
                                       of the Strickland test in order to prevail on his claim of ineffective assistance of appellate counsel.
                                  18
                                       Smith v. Robbins, 528 U.S. 259, 289 (2000). “There can hardly be any question about the
                                  19
                                       importance of having the appellate advocate examine the record with a view to selecting the most
                                  20
                                       promising issues for review. This has assumed a greater importance in an era when oral argument
                                  21
                                       is strictly limited in most courts—often to as little as 15 minutes—and when page limits on briefs
                                  22
                                       are widely imposed.” Jones v. Barnes, 463 U.S. 745, 752-53 (1983). “Experienced advocates
                                  23
                                       since time beyond memory have emphasized the importance of winnowing out weaker arguments
                                  24
                                       on appeal and focusing on one central issue if possible, or at most on a few key issues.” Id. at
                                  25
                                       751-52; id. at 752 (“Multiplicity hints at lack of confidence in any one [claim].”); Pollard v.
                                  26
                                       White, 119 F.3d 1430, 1435 (9th Cir. 1997) (“A hallmark of effective appellate counsel is the
                                  27
                                       ability to weed out claims that have no likelihood of success, instead of throwing in a kitchen sink
                                  28
                                                                                         16
                                   1   full of arguments with the hope that some argument will persuade the court.”); Miller v. Keeney,

                                   2   882 F.2d 1428, 1433-34 (9th Cir. 1989) (“the weeding out of weaker issues is widely recognized

                                   3   as one of the hallmarks of effective appellate advocacy”). Thus, “it is still possible to bring a

                                   4   Strickland claim based on [appellate] counsel’s failure to raise a particular claim, but it is difficult

                                   5   to demonstrate that counsel was incompetent.” Smith v. Robbins, 528 U.S. 259, 288 (2000).

                                   6          To the extent that Petitioner is asserting that appellate counsel should have raised IAC

                                   7   claims regarding trial counsel’s failure to raise a defense to count one, including failing to cross-

                                   8   examine the medical personnel and failing to raise the fact that there was no DNA or other

                                   9   scientific evidence discovered on the victim, such claims would have failed for the reasons

                                  10   discussed above. The failure of an attorney to raise a meritless claim or take a futile action fails

                                  11   both Strickland prongs. See Jones v. Barnes, 463 U.S. 745, 751-54 (1983) (appellate counsel’s

                                  12   failure to raise meritless claim not ineffective assistance); Gonzalez v. Knowles, 515 F.3d 1006,
Northern District of California
 United States District Court




                                  13   1017 (9th Cir. 2008) (“counsel cannot be deemed ineffective for failing to raise [a] meritless

                                  14   claim”).

                                  15          Accordingly, Petitioner is not entitled to relief on any of his IAC claims, and habeas relief

                                  16   is DENIED.

                                  17   IV.    REQUESTS FOR APPOINTMENT OF COUNSEL AND EVIDENTIARY
                                              HEARING
                                  18
                                              Petitioner requests appointment of counsel and an evidentiary hearing. See Dkt. 1 at 6;
                                  19
                                       Dkt. 19 at 1.
                                  20
                                              The Sixth Amendment’s right to counsel does not apply in habeas corpus actions. See
                                  21
                                       Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir.), cert. denied, 479 U.S. 867 (1986).
                                  22
                                       However, a district court is authorized to appoint counsel to represent a habeas petitioner
                                  23
                                       whenever “the court determines that the interests of justice so require” and such person is
                                  24
                                       financially unable to obtain representation. 18 U.S.C. § 3006A(a)(2)(B). The decision to appoint
                                  25
                                       counsel is within the discretion of the district court. See Chaney v. Lewis, 801 F.2d 1191, 1196
                                  26
                                       (9th Cir. 1986), cert. denied, 481 U.S. 1023 (1987); Knaubert, 791 F.2d at 728. Appointment is
                                  27
                                       mandatory only when the circumstances of a particular case indicate that appointed counsel is
                                  28
                                                                                          17
                                   1   necessary to prevent due process violations, see Chaney, 801 F.2d at 1196; Eskridge v. Rhay, 345

                                   2   F.2d 778, 782 (9th Cir. 1965), cert. denied, 382 U.S. 996 (1966), and whenever an evidentiary

                                   3   hearing is required, see Rule 8(c) of the Rules Governing Section 2254 Cases; United States v.

                                   4   Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995).

                                   5          The Court finds that the appointment of counsel is not warranted, as the issues presented

                                   6   in the petition were straightforward, and the Court has resolved all claims on the merits.

                                   7          There also is no indication that an evidentiary hearing is required under 28 U.S.C.

                                   8   § 2254(e). The Court concludes that no additional factual supplementation is necessary, and that

                                   9   an evidentiary hearing is unwarranted with respect to the claims raised in the instant petition. For

                                  10   the reasons described above, the facts alleged in support of these claims, even if established at an

                                  11   evidentiary hearing, would not entitle Petitioner to federal habeas relief. Further, Petitioner has

                                  12   not identified any concrete and material factual conflict that would require the Court to hold an
Northern District of California
 United States District Court




                                  13   evidentiary hearing in order to resolve. See Cullen v. Pinholster, 563 U.S. 170 (2011).4

                                  14          Accordingly, Petitioner’s requests for appointment of counsel and an evidentiary hearing

                                  15   are DENIED.

                                  16   V.     CERTIFICATE OF APPEALABILITY
                                  17          No certificate of appealability is warranted in this case. For the reasons set out above,

                                  18   jurists of reason would not find this Court’s denial of Petitioner’s IAC claims debatable or wrong.

                                  19   See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not appeal the denial of a

                                  20   Certificate of Appealability in this Court but may seek a certificate from the Ninth Circuit under

                                  21   Rule 22 of the Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing

                                  22   Section 2254 Cases.

                                  23   VI.    CONCLUSION
                                  24          For the reasons outlined above, the Court orders as follows:

                                  25

                                  26
                                              4
                                                The Supreme Court has held that federal habeas review under 28 U.S.C. § 2254(d)(1) “is
                                       limited to the record that was before the state court that adjudicated the claim on the merits” and
                                  27   “that evidence introduced in federal court has no bearing on” such review. Pinholster, 563 U.S. at
                                       181-82. The Ninth Circuit also has recognized that Pinholster “effectively precludes federal
                                  28   evidentiary hearings” on claims adjudicated on the merits in state court. Gulbrandson v. Ryan,
                                       738 F.3d 976, 993 (9th Cir. 2013); see also Sully v. Ayers, 725 F.3d 1057, 1075 (9th Cir. 2013).
                                                                                         18
                                   1          1.      All claims in the petition are DENIED, and a certificate of appealability will not

                                   2   issue. Petitioner’s requests for appointment of counsel and an evidentiary hearing are DENIED.

                                   3   Petitioner may seek a certificate of appealability from the Ninth Circuit Court of Appeals.

                                   4          2.      The Clerk of the Court shall terminate any pending motions and close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 22, 2019

                                   7

                                   8
                                                                                            YVONNE GONZALEZ ROGERS
                                   9                                                        United States District Court Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       19
